Case 1:21-cv-01213-GBD Document 12 Filed 04/01/21 Page 1of1

 

   

RAMON JAQUEZ, on behalf of himself
and all others similarly situated,

 

Plaintiff,
-V-
JAMGLE JAM USA, INC.,

Defendant.

 

 

PRRoPosret DISMISSAL ORDER
IT IS HEREBY ORDERED:

THAT pursuant to the parties’ March 31, 2021 Stipulation of Dismissal, all claims asserted
against Defendant in Civil Action No. 1:21-cv-01213-GBD, are dismissed with prejudice; and

THAT all parties shall bear their own attorneys’ fees and costs incurred in this action.

SO ORDERED vus[_ a day of (yet 2021.
Goa, B Donrnd

HQNDRABILE GEORGE B. DANIELS
UNITED STATES DISTRICT JUDGE

 
